        Case 1:19-cv-06910-PGG Document 48 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEBRA JONES-CRUZ,

                         Plaintiff,                               ORDER

           - against -                                        19 Civ. 6910 (PGG)

VICTOR RIVERA, individually and in his
capacity as VP Local 1199 SEIU, LOCAL
1199 SEIU, and BROOKDALE
UNIVERSITY HOSPITAL MEDICAL
CENTER,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             The following schedule will apply to Plaintiff’s motion to amend the Complaint:

             1. Plaintiff’s brief is due on April 26, 2021; and

             2. Defendants’ oppositions are due on May 10, 2021

Dated: New York, New York
       April 6, 2021
